Citation Nr: 1202051	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  06-22 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The case was brought before the Board in February 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording the Veteran a new VA examination.  The Veteran was afforded a VA examination in March 2011 for his left ear hearing loss disability.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran's current left ear hearing loss is not shown to be due to a disease or injury in service or to any incident of his military service and was not manifested to a compensable degree within one year of service.


CONCLUSION OF LAW

The Veteran's hearing loss was not incurred in or aggravated by military service, nor may hearing loss be presumed to be of service onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in July 2005 and March 2006.  The July 2005 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the January 2006 rating decision, the Board finds that providing him with adequate notice in the March 2006 letter followed by a readjudication of the claim in the May 2006 statement of the case and the October 2010 and June 2011 supplemental statements of the case, as well as the June 2009 and February 2011 Board remands 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in November 2009, December 2009, and March 2011 for his left ear hearing loss disability claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, such as sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

With respect to claims of service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The report of a March 2011 VA audiology examination indicates the Veteran currently has a left ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385. 

The Veteran is alleging that his current hearing loss is due to exposure to loud noise in the military, including exposure to gunfire, hand grenades, and plastic explosives.  See e.g., December 2009 VA examination report.

Service medical records indicate the Veteran was provided audiometric evaluations both at entrance to and separation from service, in July 1966 and June 1969, respectively.  

In his March 2011 VA examination report, the examiner stated that the Veteran's July 1966 left ear audiometry results were invalid.  The examiner's rationale was that the Veteran's hearing loss results were the type generally associated with collapsed ear canals under headphone pressure.  Furthermore, the examiner noted the June 1969 separation examination showed clinically normal left ear thresholds, it was more likely that the entrance examination findings were inaccurate.  The Veteran also completed a Report of Medical History in July 1966 and he did not indicate that he suffered from hearing loss.  This supports the March 2011 VA examiner's statement that the Veteran's left ear audiometry results are inaccurate.  Furthermore, there is no opinion to contradict the March 2011 VA examiner's findings that the entrance audiometry examination for the left ear is invalid.

At the Veteran's separation examination in June 1969 pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
30
LEFT
5
5
10
-
20

On his Report of Medical Examination minimal high tone hearing loss was noted.  On his Report of Medical History the Veteran checked the box that he suffered from hearing loss.  The examiner made a note that the Veteran was claiming questionable hearing loss.

A May 1967 service treatment record indicated that the Veteran was involved in a car accident and suffered a head injury.  The Veteran was unconscious for approximately 10 minutes, but no observable injuries were present.  After performing skull x-rays, which came back normal, the Veteran was found to be asymptomatic and discharged.  
Although the Veteran complained of hearing loss at his separation examination, this is the first time the Veteran complained of any hearing loss in-service.  The finding of minimal high tone hearing loss has also been taken into consideration by the Board, although it is unclear if this refers to both ears, or just the right ear.

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The first post-service diagnosis of hearing loss comes from the Veteran's claim in June 2005, approximately 36 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran was afforded a VA examination in November 2009.  He reported noise exposure in-service, as well as post service, including chainsaws and saw mills.  The Veteran reported his hearing loss made it difficult to understand conversations and hear the television.  The examiner could not opine whether the Veteran's hearing loss was related to service because no service treatment records were available to review.  

The Veteran was also given a VA examination in December 2009.  At this examination the Veteran reported in-service noise exposure including gun fire, machine gun noise, hand grenades and grenade launchers, and plastic explosives.  Post- service noise exposure included saw mills, and loading box cars, although with hearing protection.  The Veteran also reported building houses, working at a boat factory, drilling elevator shafts, and working as a truck driver.  

The examiner diagnosed the Veteran with normal to moderately severe hearing loss in his left ear.  The examiner noted the Veteran used a hearing aid in his right ear.  The examiner did not provide an opinion as to whether the Veteran's left ear hearing loss disability was related to service.

Most recently, in March 2011, the Veteran was afforded a VA examination.  The Veteran reported post service he worked doing construction and at a saw mill.  The examiner found the Veteran suffered from normal to moderately severe sensorineural hearing loss of the left ear.  The examiner opined that it was less likely than not that the Veteran's left ear hearing loss was due to noise exposure while in-service and more likely than not due to post-service noise exposure.  His rationale was that it was improper to come to a conclusion that the Veteran's hearing loss was delayed from service.  The examiner cited to medical literature which determined it was unlikely delayed onset hearing loss occurs.  The literature involved a study based on hearing loss of Veterans and non Veterans.  The examiner also noted the Veteran's hearing was within normal limits at time of separation from service.

The examiner also opined that the Veteran's hearing loss was less likely than not related to head trauma.  With regard to whether the Veteran's hearing decreased during service, the examiner could not provide an opinion without resorting to mere speculation.  As noted above, the Veteran's entrance audiogram examination was determined to be invalid for his left ear.  As such, the examiner could not speculate how much, if any, the Veteran's hearing decreased over his time in-service.  Finally the examiner noted the Veteran was involved in a car accident while in-service and suffered a head injury.  However, he opined the Veteran's current left ear hearing loss disability was not consistent with hearing loss resulting from head trauma, but is consistent with noise induced hearing loss.

The Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given the Veteran's lack of medical expertise, his assertions that his hearing loss is related to service are beyond his competence, and are greatly outweighed by the probative medical evidence of record showing no relationship between the Veteran's current hearing loss and service, as well as evidence showing no treatment for hearing loss until long after separation from service.  See Maxson, 12 Vet. App. at 459; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Thus, service connection for bilateral hearing loss on a direct basis is not warranted.

Further, as there is no competent evidence of record of sensorineural hearing loss manifested to a compensable degree within one year of service discharge, service connection on a presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

In sum, the Board finds that the lay and medical evidence does not show that the Veteran's hearing loss manifested during active service and continued thereafter, or is otherwise related thereto.  There is also no competent evidence of sensorineural hearing loss manifested to a compensable degree within one year of service separation.  Furthermore, the VA examiner's negative opinion and the length of time between the Veteran's separation from active service and first complaints of hearing loss weigh against the his claim.

In short, the Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim of service connection for a left ear hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for a left ear hearing loss disability is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


